United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, LOS PADRES NATIONAL FOREST,
Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0757
Issued: March 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 18, 2015 appellant filed a timely appeal from a September 24, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she was totally
disabled for the period February 9, 2011 through April 25, 2012 causally related to her accepted
back injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. However, the Board cannot consider this evidence as its review
of the case is limited to the evidence of record which was before OWCP at the time of its final decision. 20 C.F.R.
§ 501.2(c); see Steven S. Saleh, 55 ECAB 169 (2003).

On appeal, appellant contends that her initial medical treatment was not comprehensive,
that when she returned to modified duty she was still in a lot of pain, that the employing
establishment did not give her adequate help in negotiating the workers’ compensation system,
that when she finally received competent medical attention she had multiple surgeries, and that
these doctors believed that she was totally disabled for the aforementioned time period.
FACTUAL HISTORY
On July 9, 2010 appellant, then a 25-year-old forestry technician, filed a traumatic injury
claim (Form CA-1) alleging that on July 9, 2010 she woke up with severe back pain, could not
stand up straight and had severe shooting pains in her right leg. She alleged that this was due to
the physical training she underwent on July 8, 2010. OWCP accepted appellant’s claim for
sprain of the lumbar region of the back. On August 22, 2012 it accepted her claim for L5-S1
herniation.
In a November 16, 2010 report, Dr. Michael R. Shapiro, a Board-certified orthopedic
surgeon, diagnosed L5-S1 herniated nucleus pulposus, central and right, and noted that appellant
may continue working modified duty. He recommended a spine surgical consultation with
possible L5-S1 microdiscetomy. Dr. Shapiro opined that causation was industrial in nature,
given appellant’s employment demands.
On February 16, 2011 the employing establishment notified appellant that she was
charged with being absent without leave (AWOL) for a total of 72 hours from February 4
to 16, 2011. It noted that it had made several attempts to contact appellant, but that she never
returned any of their calls and had not contacted anyone with regard to the reason for her
absences. The employing establishment notified appellant of the procedures for filing a
grievance.
In a subsequent letter dated March 2, 2011, the employing establishment notified
appellant of her continuous AWOL status and that she had made no attempt to contact her
supervisor to request leave or to explain her absence. It stated that it would like to schedule a
meeting with her and advised her of her rights.
By letter dated March 30, 2011, the employing establishment issued a proposal to remove
appellant from her position as a forestry technician, and she was notified that her removal would
be effective 30 days from the date she received the letter, or 30 days following reasonable
delivery efforts. Appellant was charged with unauthorized absence.
By letter dated May 12, 2011, the employing establishment notified appellant that her
removal would be effective May 19, 2011. In a notification of personnel action (SF-50), with an
effective date of May 19, 2011, it removed her from her federal employment. The reason for the
removal was listed as unauthorized absence. The employing establishment noted that appellant
was AWOL continuously commencing February 3, 2011 and that it received no request for leave
or response to repeated requests for information regarding her ongoing absence.
A June 30, 2011 magnetic resonance imaging (MRI) scan of the lumbar spine was
interpreted as showing broad-based posterior disc bulging and left paramedian disc protrusions at
L5-S1 with broad-based disc bulging and lumbar spondylosis with disc space narrowing.

2

In a December 29, 2011 report, Dr. George J. Thomas, III, a Board-certified orthopedic
surgeon, indicated that x-rays of that date showed intervertebral disc narrowing at L5-S1, a 10degree levoscoliosis at L3-4, and mild degenerative osteoarthritic changes of the lumbar spine.
In a medical report of the same date, he reported that appellant informed him that she left her job
on February 9, 2011 due to lower back pain. Appellant told Dr. Thomas that she was doing well
until the end of a work expedition fighting forest fires in July 2010, and that at that time she
experienced stiffness to the lower back which became quite severe. Dr. Thomas noted that
appellant should have the option of surgical intervention as she clearly had a herniated lumbar
disc on old films which appear to be amenable to surgical intervention. He opined that her injury
was 100 percent work related.
In a January 31, 2012 report, Dr. Thomas noted that appellant’s chief complaint was
lower back pain radiating to the right leg with weakness, and that they were presently arranging
consultation with a back surgeon for a likely right L5-S1 laminectomy and discectomy. He
noted that there were no exact dates off work at this time. Dr. Thomas noted that appellant has
working on and off since the July 8, 2010 injury and had to leave her job on February 9, 2011
due to back pain. He continued to submit medical reports noting continued treatment of
appellant from February 28 to July 19, 2012. In a March 27, 2012 note, Dr. Thomas noted his
continuing treatment of appellant for lower back pain and that he was attempting to arrange a
consultation with a back surgeon. He concluded that she was off work until November 14, 2012
at which time she may return with no limitations.
A January 3, 2012 MRI scan of the lumbar spine was interpreted by Dr. Paymann Moin,
a Board-certified diagnostic radiologist, as evincing at L5-S1 a 65-millimeter disc bulge which,
in combination with mild facet hypertrophy, resulted in moderate-to-severe right and severe left
neural foraminal stenosis with abutment of the bilateral exiting nerve roots; and approximately
eight degrees of levoscoliosis centered at L3.
On February 6, 2012 appellant filed a Form CA-7 claim for compensation for leave
without pay beginning February 9, 2011.
In an April 3, 2012 letter to OWCP, appellant noted that her last recorded day of work
was February 9, 2011, and that she told G.R., who was present that day, that she was in immense
pain due to her work injury and that she was told that she did not have enough hours to take more
leave. She described that she was in pain every day of her modified duties, that she was in
excruciating pain the last day of work, that she had insomnia due to her injuries, alleged that she
was being harassed by L.C., and worked in a hostile work environment. Appellant asked that
status be changed from AWOL to leave without pay (LWOP). She alleged that three days after
she left, she sent R.S. an e-mail explaining why she would not be able to return to work, but that
she could not find a copy of the e-mail.
On April 5, 2012 OWCP referred appellant to Dr. G.B. Ha’Eri, a Board-certified
orthopedic surgeon, for a second opinion regarding the nature and extent of appellant’s accepted
condition, the extent of disability and appropriate treatment.
By decision dated April 25, 2012, OWCP denied appellant’s claim for disability from
February 9, 2011 through the date of the decision.

3

In a June 5, 2012 report, a second opinion physician, Dr. Ha’Eri reviewed appellant’s
medical history, and conducted a physical examination, and diagnosed appellant with an L5-S1
disc herniation with right lower extremity radiculopathy. He opined that this was a residual from
the July 8, 2010 injury. Dr. Ha’Eri opined that appellant should not have been totally off work
since February 9, 2011, but should have been placed on work limitations.
In an August 2, 2012 report, Dr. Thomas reiterated diagnoses of herniated lumbar disc
L5-S1, chronic lumbosacral strain, sciatica, insomnia, and right posterior Scalene Adenopathy.
He opined that appellant was in an off-work status until November 14, 2012, but that meanwhile
she was unable to do light duty. Appellant continued to seek treatment from Dr. Thomas.
In a September 27, 2012 report, Dr. William L. Caton, a Board-certified neurosurgeon,
listed impressions of herniated nucleus pulposus, L5-S1, central and lateral, entrapping L5 and
S1 roots, degenerative disc disease, and levoscoliosis. He noted that appellant was in need of a
lumbar laminectomy, medial facetectomy, microforminotomy, and microdiscectomy at the L5S1 level. Appellant continued treatment with Dr. Caton.
Appellant had spinal surgery on December 19, 2012, and OWCP commenced
compensation for disability starting that date.
On February 7, 2013 appellant requested reconsideration of the April 25, 2012 decision.
In support thereof, appellant submitted prescription notes indicating that she was seen by
Dr. Thomas on multiple occasions from December 23, 2011 through June 7, 2012. She also
submitted evidence that she had physical therapy appointments with Kinetix Advanced Physical
Therapy from December 30, 2011 through March 14, 2012. Appellant also resubmitted reports
already in evidence, including the June 5, 2012 report by Dr. Ha’Eri, reports by Drs. Thomas and
Caton, and copies of prior correspondence and decisions.
By decision dated May 20, 2013, OWCP determined that the evidence submitted was
insufficient to modify the April 25, 2012 decision because the medical evidence failed to support
that she was totally disabled and incapable of all work beginning February 9, 2011.)
On September 12, 2013 appellant again requested reconsideration.
reports by Drs. Caton and Thomas.

She resubmitted

In a December 17, 2013 decision, OWCP denied modification of its prior decision.3
On June 4, 2014 appellant underwent surgery for treatment of her degenerative disc
disease.
On June 24, 2014 appellant again requested reconsideration. In support thereof, she
submitted a May 29, 2014 report wherein Dr. Thomas noted that she has been in constant pain
since at least May 8, 2010 and is still presently unemployed due to her permanent total disability.
He opined that since February 9, 2010 appellant was unable to work because of temporary total
disability, and was unable to do any specific duties of her work as a forestry technician such as
3

In its December 17, 2013 decision, OWCP determined that the December 29, 2011 report from Dr. Thomas and
the September 27, 2012 report from Dr. Caton constituted new evidence. However, these reports were already in the
record.

4

lifting, bending, stooping, twisting, turning, running, climbing, standing more than 15 minutes,
jumping, and sitting for greater than 15 minutes. Dr. Thomas also noted that she was impaired
and unable to work due to clouding of her sensorium to less than the alertness required of a
forestry technician. He noted that appellant had to leave work on February 9, 2011 because she
was physically unable to bear the pain of working due to back pain, and that he concurred with
the necessity of her absences from February 9, 2011 until the present time.
By decision dated September 24, 2014, OWCP denied modification of its December 17,
2013 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is casually related to the employment injury.5 With respect to a claimed
period of disability, an employee has the burden of establishing that any disability or specific
condition for which compensation is claimed is causally related to the employment injury.6 The
term disability is defined as the incapacity because of an employment injury to earn the wages
the employee was receiving at the time of the injury, i.e., a physical impairment resulting in loss
of wage-earning capacity.7
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.8 The medical evidence required to
establish a period of employment-related disability is rationalized medical evidence.9
Rationalized medical evidence is medical evidence based on a complete factual and medical
background of the claimant, of reasonable medical certainty, with an opinion supported by
medical rationale.10 The Board, however will not require OWCP to pay compensation for
disability in the absence of medical evidence directly addressing the specific dates of disability
for which compensation is claimed.11 To do so, would essentially allow an employee to selfcertify their disability and entitlement to compensation.12

4

Supra note 1.

5

V.N., Docket No. 13-1909 (issued July 29, 2014).

6

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

7

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
8

See Fereidoon Kharabi, 52 ECAB 291 (2001); see also T.A., Docket No. 14-1334 (issued October 27, 2014).

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Sandra D. Pruitt, 57 ECAB 126 (2005).

12

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, supra note 8.

5

ANALYSIS
OWCP accepted appellant’s claim for sprain of the lumbar region of the back and L5-S1
herniation. However, it denied appellant’s claim for compensation for the period February 9,
2011 through April 25, 2012. The Board finds that appellant has failed to establish that she was
totally disabled for this closed-ended time period.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed.13 The Board notes that appellant was working modified duty at the time she left her
employment on February 9, 2011. There is a significant gap in the medical evidence around that
time. On November 16, 2010 appellant saw Dr. Shapiro, who diagnosed appellant with an
employment-related L5-S1 herniated nucleous pulposus, and reported that appellant may
continue working modified duty. The next medical evidence in the record was the result of the
June 30, 2011 MRI scan. However, this was only a diagnostic test. There is no evidence that
appellant received any treatment at that time, nor is there any opinion set forth with regard to
whether appellant could work modified duty.
Appellant did not obtain any medical treatment until December 29, 2011 at which point
she commenced treatment with Dr. Thomas. Despite appellant’s allegations that she was in so
much pain on February 9, 2011 that she could not work, she has not submitted any evidence that
she sought medical treatment for this pain. There is no evidence that she was on any pain
medication, or receiving any treatment that could help alleviate this pain until
December 29, 2011. Appellant did not begin physical therapy until December 30, 2011.
Although Dr. Thomas mentioned multiple times that appellant left work on February 9, 2011 due
to pain, he was only repeating appellant’s history as recounted. He did not provide an
independent statement corroborating that she could not work for that period of time that
explained the medical reasons for her absences. The first comprehensive medical opinion that
Dr. Thomas presented with regard to appellant being unable to work during the aforementioned
time period was his medical report of May 29, 2014. In this report, Dr. Thomas noted that as of
February 9, 2011, appellant was unable to do the specific duties of her work as a forestry
technician. However, he did not account for the fact that appellant was working modified duties
on February 9, 2011. The Board further notes that Dr. Thomas first examined appellant on
December 29, 2011. Dr. Thomas did not provide any evidence of bridging symptoms between
the date she left work and his initial appointment. As previously determined, there is no
evidence that appellant sought medical treatment from November 16, 2010 through
December 29, 2011. The report of Dr. Ha’Eri is not helpful to appellant’s cause, as Dr. Ha’Eri
specifically opined that appellant should not have been off work since February 9, 2011, but
could have worked with limitations.
Dr. Caton did not see appellant until September 27, 2012, over 18 months after she left
her federal employment. He did commence treatment of appellant, and benefits were
commenced on December 19, 2012, when appellant had her first surgery. There is simply no
rationalized medical report of record explaining why appellant was totally disabled for the earlier
period from February 9, 2011 through April 25, 2012.

13

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

The Board finds that the medical evidence of record is insufficient to establish that
appellant was totally disabled from work from February 9, 2011 through April 25, 2012 due to
her accepted employment condition.14 Therefore, OWCP’s decisions denying appellant’s claim
for wage-loss compensation for these dates were proper.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
totally disabled for the period February 9, 2011 through April 25, 2012 causally related to her
accepted back injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 24, 2014 is affirmed.
Issued: March 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

See W.C., Docket No. 15-424 (issued April 29, 2015).

15

See T.M., Docket No. 15-266 (issued April 24, 2015).

7

